Citation Nr: 1801782	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-22 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral global pes cavus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1962 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran presented sworn testimony at a hearing before the undersigned in June 2014.  

This matter was remanded by the Board in December 2014 for additional development.  On remand, the Veteran was granted service connection for bilateral second, third and fourth hammertoes with secondary metatarsalgia and calluses.  As such, the remanded issues of entitlement to service connection for bilateral metatarsalgia and tyloma (callus) plantar forefoot are no longer before the Board because the benefit sought on appeal is already in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).


FINDING OF FACT

The most probative evidence of record shows that the Veteran has not had bilateral global cavus during the appeal period.


CONCLUSION OF LAW

The elements for service connection have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for bilateral global pes cavus is not warranted because the most probative evidence of record shows that it is less likely than not that the Veteran has had bilateral pes cavus during the appeal period.  Establishing service connection for a present disability on a direct basis requires the claimant show the existence of a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship or "nexus" between the present disability and the in-service injury or disease.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to be considered for service connection, however, a claimant must first have a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the most probative evidence of record demonstrates that the Veteran has not had bilateral global pes cavus at any point during the appeal period.  Although the Veteran's VA medical records and the March 2012 VA examination show a diagnosis of bilateral global pes cavus, both the Veteran's treating podiatrist and the February 2015 VA examiner opined that there is no evidence that the Veteran has a "global cavus foot" type.  In a June 2014 medical record, the Veteran's treating, non-VA podiatrist, K.R.H, opined that the Veteran does not have a "global cavus foot" type.  Dr. K.R.H. noted that he reviewed documents available to him from the Veteran's military folder and evaluated the Veteran clinically at the time he formed his opinion.  He noted that the Veteran presented for a follow-up evaluation regarding painful hammertoe deformities with associated calluses in the balls of both feet.  The podiatrist further noted that he had previously treated the Veteran in May 2012.  The podiatrist reported finding semirigid hammertoes present bilaterally with secondary hyperkeratotic lesions in the balls of both feet.  His assessment was chronic painful hammertoes bilaterally with metatarsal fat pad atrophy and calluses.  Dr. K.R.H. opined that it was at least as likely as not that the Veteran's hammertoe deformities/forefoot complaint/calluses were precipitated by wearing tight combat boots in service.  Dr. K.R.H. further stated, "I do not find this patient to have a 'global cavus foot' nor any evidence to support that such a foot type could have been precipitated by tight boots."  
The findings and opinion of Dr. K.R.H. is supported by the conclusions of the February 2015 VA examiner.  After a review of the relevant medical records and a physical examination of the Veteran, the February 2015 VA examiner found that a diagnosis of global pes cavus was not warranted.  On physical examination, the February 2015 VA examiner found that the Veteran had hammertoes of the second, third and fourth toes on both the right and left sides, and also noted callouses with tenderness to palpation at the metatarsal heads of all the affected toes.  The February 2015 VA examiner further noted that imaging studies of the feet were performed in February 2008, at which time it was reported that no gross abnormality was found.  The February 2015 VA concluded that a review of claim file, physical exam and plain x-rays of the feet do not warrant diagnosis of bilateral global pes cavus.  The February 2015 VA examiner further stated that he concurred with the findings of podiatrist K.R.H.

The Board affords great probative weight to the opinions of the Veteran's treating podiatrist K.R.H. and the February 2015 VA examiner because these opinions are based on the clinicians' review of the Veteran's pertinent medical history and a physical examination, and because the opinions when taken together contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Additionally, the Board affords more probative value to the opinions of private podiatrist K.R.H. and the February 2015 VA examiner because these opinions are supported by the objective x-ray evidence of record.  As noted in the February 2015 VA examination report, plain x-rays taken of the Veteran's feet in February 2008 showed no gross abnormality.  Moreover, March 2012 x-rays taken of the Veteran's right foot and left foot, with and without weight bearing, showed "minimal pes planovalgus deformity" and tiny posterior calcaneal spur with "no other significant findings involving the right foot with and without weight-bearing."  This report does not note any finding of global pes cavus in either foot.  In reaching the conclusion that the Veteran has a global pes cavus foot type, the March 2012 VA examiner did not address these x-ray findings.  Instead, the March 2012 VA examiner simply noted that the Veteran was diagnosed with global cavus foot type bilaterally in 1968.  Additionally, the March 2012 VA examiner noted that the global cavus foot type is a foot condition that is "present from birth," indicating that if this condition were present during the appeal period it would be shown on x-ray.  The VA medical records offer no explanation as to how the VA providers reached their determination that the Veteran has a global cavus foot type, and thus the Board affords this evidence less probative value than the opinions of the Veteran's treating podiatrist and the February 2015 VA examiner.

The Board notes the representative's argument in the March 2017 Appellate Brief that the VA examiner performing the February 2015 VA examination is not competent to provide an opinion that the Veteran does not have pes cavus because the examiner is a primary care physician and not a podiatrist.  Although the February 2015 VA examiner is not a podiatrist, the Board notes that he is a medical doctor and thus has the appropriate education, knowledge and experience to provide an opinion as to medical issues such as the diagnosis of foot disorders.  Significantly, as noted above, the Veteran's own treating podiatrist has also opined that there is no evidence that the Veteran has a "global cavus foot," or that such a foot type could have been precipitated by tight boots.  Thus, the Board does not find the representative's argument to be persuasive.

To the extent that the Veteran believes that he has global pes cavus, he is not competent to make such determinations.  It is not argued or shown that the Veteran, as a lay person, is qualified through specialized education, training, or experience to diagnose foot disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

In light of the above, the Board finds that it is less likely than not that the Veteran has had bilateral global pes cavus during the appeal period.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral global pes cavus is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


